DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/14/2021 has been entered.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2, 4, 6-15, 21, and 23-27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “said taper angle is selected based on a maximum tilt angle of said slat body” on line 20 of the claim. It is unclear to the examiner how this limitation changes the scope of the actual structure of the apparatus, especially considering this language is referring to what seems to be a method during manufacture [yet this is an apparatus claim in which the scope is limited by its 
Claim 10 recites the limitation “said through-hole width is selected” on line 27 of the claim. It is unclear to the examiner how the limitation changes the scope of the structure of the apparatus... as similarly discussed in detail for claim 1 also, this is further unclear since it appears to be a hybrid claim of a method and apparatus since it uses the method step “is selected based on”. It is also unclear why intended or functional language such as 'configured to' isn't recited, and the exact scope the applicant is trying to ascertain is unclear.  Please clarify.
Claim 23 recites the limitation “said taper angle is selected based on” on line 6 of the claim. It is unclear to the examiner how the limitation changes the scope of the apparatus and  it appears to be an improper hybrid claim since it uses the method step “is selected”. It is also unclear why intended or functional language such as 'configured to' isn't recited, and the exact scope the applicant is trying to ascertain is unclear... please see details discussed for claims 1 and 10 above for further detail and please clarify.
Claim 24 recites the limitation "said cord" in line 7.  There is insufficient antecedent basis for this limitation in the claim.
The dependent claims are rejected for at least depending from a rejected claim.  
Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 2, 4 and 6-9, 24-26 are rejected under 35 U.S.C. 102(a)(1) as anticipated by Fonville (US PG Pub 20160312529); or, in the alternative, under 35 U.S.C. 103 as obvious over Fonville (US PG Pub 20160312529).
Regarding claim 1, as best understood, Fonville teaches a slat (2, figure 1) configured for use with a covering for an architectural structure (figure 1, column 1 lines 16-24), the slat comprising: a slat body including opposed first and second faces (figure 2) extending in a longitudinal direction (figure 1) between first and second lateral ends (figure 1) of the slat body and in a crosswise direction between first and second edges (figure 2) of the slat body; and a route slot (4, modified figure 9) at least partially defined by a route wall (19, modified figure 13) that is recessed relative to the first and second faces of the slat body (relative to 18a on figure 9), the route wall at least partially dividing the route slot into a first recess (modified figure 9) extending between the first face of the slat body and the route wall and a second recess (modified figure 9) extending between the second face of the slat body and the route wall, with said first recess being at least partially separated from said second recess in a thickness direction of said slat by said route wall (modified figure 9), said route wall extending radially from an 
Examiner notes that the cord is never clearly positively recited in this claim, therefore a cord merely needs to be capable of partially contacting both sloped surfaces as claimed. Fonville has a taper angle so that (capable of allowing) a cord to contact both surfaces. Again, the examiner notes only the structure of the slat is required in the scope of the claim, the cord is not required in claim 1. 
Note that the limitation the “cord at least partially contacts both a first sloped surface of said route wall defining a portion of said first recess and a second sloped surface of said route wall defining a portion of said second recess” only requires the cord to contact a part of one of the sloped surfaces of the route wall due to the phrase “at least partially”... in other words, if element a is only required to ‘partially contact both element b and element c’, then element a contacting only b would still be “partially” contacting the group of element b and element c.  If the applicant intends the claim to require element a [the cord] to partially contact the first surface and partially contact the second surface simultaneously, the claim should be amended to clearly reflect this difference in scope, for example amend to --cord at least partially contacts a first sloped surface of said route wall defining a portion of 
With respect to the claim language “selected based on”, the examiner notes that the method of forming an apparatus is not germaine to patentability of apparatus itself. It is also stressed that the applicant does not require that the angle(s) be the same as recited in the claim. Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted).


    PNG
    media_image1.png
    624
    837
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    654
    600
    media_image2.png
    Greyscale

This is an additional/alternative rejection in which the examiner does not find necessary, however, if for some reason it is found that the rejection of Fonville above is insufficient due to the claimed phrase “said taper angle is selected based on a maximum tilt angle of said slat body”, the examiner directs attention to the fact that it would have been an obvious matter of design choice to a person of ordinary skill in the art to provide a first angle as based on another angle [such as a maximum tilt angle] since discovering an optimum angle would have been a mere design consideration based on details of the blind it is used therewith.  Such a modification would have involved only routine skill in the art to accommodate different angle requirements depending on the desired characteristics of the blind the slat is used with.  It has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).

Regarding claim 4, as best understood, Fonville teaches that outer end of the route wall defines an outer perimeter of the route slot (modified figure 13).
Regarding claim 6, as best understood, Fonville teaches that the thickness of the route wall tapers (figure 9) such that the route wall defines a tapered profile between the outer and inner ends of the route wall (modified figure 9).
Regarding claim 7, as best understood, Fonville teaches that the tapered profile is configured such that the thickness of the route wall decreases as the route wall extends from the outer end of the route wall to the inner end of the route wall (modified figure 9).
Regarding claim 8, as best understood, Fonville teaches a taper angle that is equal to the maximum tilt angle for said slat (figure 13). Note that all that is required by the claim is the slat and no other blind apparatus structures attached thereto, no other structures are required, therefore, the slat is capable of being tilted at any maximum angle depending on the design of the blind apparatus it is attached to.
Regarding claim 9, as best understood, Fonville teaches the route wall is tapered such that said thickness of said route wall decreases as said route wall extends from said outer end of said route wall to said inner end of said route wall (figure 13 shows this); said slat body defines a central slat plane (see figure 9) that is centered between and extends parallel to said first and second faces of said slat body; and said inner end of said route wall is recessed relative to said first and second faces of said slat body such that said through-hole is aligned or substantially aligned with the central slat plane of said slat body (the through holes goes through the plane and is “substantially” aligned, see modified figure 9).
Regarding claim 24, it is noted that Fonville teaches a plurality of slats and one or more cord ladders passing though the slats, however, all of the elements have been discussed above except a 
Regarding claim 25, as best understood, modified Fonville teaches that the lift cord (17) is configured to pass freely through a through-hole (modified fig. 9) as a bottom rail is raised and lowered relative a headrail.
Regarding claim 26, as best understood, modified Fonville teaches (figure 10) that the lift cord (17) is maintained in a vertically straight orientation as the lift cord passes through each of the plurality of slats and extends between the headrail and bottom rail.    
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4, 6-12, 21, and 24-26 are rejected under 35 U.S.C. 103 as being unpatentable over Chou (US PG Pub 20090183843), in view of Smith (US Patent 6557615).

Smith teaches (figure 6), a route slot (see modified figure 6) at least partially defined by a route wall (93) that is recessed relative to said first and second faces of said slat body, said route wall at least partially dividing said route slot into a first recess (modified figure 6) extending between said first face of said slat body and said route wall and a second recess (modified figure 6) extending between said second face of said slat body and said route wall, with said first recess being at least partially separated from said second recess in a thickness direction of said slat by said route wall, said route wall extending radially from an outer end (on the surface or face of the slat) of said route wall to an inner end (at the point that touches the cord) of said route wall, said inner end of said route wall defining a through-hole (where the cord goes through) of said route slot; wherein: said through-hole connects said first recess to said second recess at a location between said first and second faces of said slat body to allow a cord (34) to be passed through said route slot, a thickness of said route wall defined in said thickness direction tapers at a taper angle (shown in figure 6) as said route wall extends from said outer end of said route wall to said inner end of said route wall; and said taper angle is selected based on a maximum tilt angle of said slat body (note that the language as recited doesn’t require the taper angle to be the same angle as a maximum tilt angle; and also note that this is an apparatus claim [not a method claim] such that 
It would have been obvious to one of ordinary skill in the art to modify Chou to incorporate the teachings of Smith by adding a route wall defining a taper angle since such alterations could be provided for multiple reasons such as but not limited to aesthetic design, or to provide the predictable and expected results of reducing weight/material with the taper while impeding light or fluid/air transmission too (as non-limiting examples).
Examiner notes that the cord is never clearly positively recited in this claim, therefore a cord merely needs to be capable of partially contacting both sloped surfaces as claimed. The modified Chou has a taper angle so that (capable of allowing) a cord to contact both surfaces. Again, the examiner notes only the structure of the slat is required in the scope of the claim, the cord is not required. 
Note that figure 7 of Chou shows a recess, and Smith is merely providing a second recess.
Note that the limitation the “cord at least partially contacts both a first sloped surface of said route wall defining a portion of said first recess and a second sloped surface of said route wall defining a portion of said second recess” only requires the cord to contact one of the sloped surfaces of the route wall as described in detail in the Fonville rejection applied first above.
With respect to the claim language “selected based on”, the examiner notes that the method of forming an apparatus is not germaine to patentability of apparatus itself. It is also stressed that the applicant does not require that the angle(s) be the same as recited in the claim. Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted).

    PNG
    media_image3.png
    301
    963
    media_image3.png
    Greyscale

Regarding claim 2, as best understood, Chou as modified by Smith, Smith teaches (figure 6) the route wall is formed by a portion of said slat body (the entire piece is considered to be the slat body).
Regarding claim 4, as best understood, Chou as modified by Smith, Smith teaches (figure 6) that the outer end (on the surface or face of the slat) of the route wall (93) defines an outer perimeter of said route slot.
Regarding claim 6, as best understood,  Chou as modified by Smith, Smith teaches (figure 6) that the thickness of said route wall tapers such that said route wall defines a tapered profile between said outer and inner ends of said route wall (figure 6 teaches this).
Regarding claim 7, as best understood, Chou as modified by Smith, Smith teaches (figure 6) that the tapered profile is configured such that said thickness of said route wall decreases as said route wall extends from said outer end of said route wall to said inner end of said route wall (the outer end is on the face of the slat and the inner end is near the cord).
Regarding claim 8, as best understood, Chou as modified by Smith, Smith teaches (figure 6) a taper angle that is equal to the maximum tilt angle for said slat. Note that all that is required by the claim is the slat and no other blind apparatus structures attached thereto, no other structures are required, therefore, the slat is capable of being tilted at any maximum angle depending on the design of the blind apparatus it is attached to.

Regarding claim 10, as best understood, Chou teaches (figures 7-9) a covering (1) for an architectural structure, said covering comprising: a plurality of slats (figure 7), each slat of said plurality of slats being tiltable between an open position (figure 8), at which said slat has a horizontal orientation, and a closed position (figure 9), at which said slat is oriented at a maximum tilt angle relative to the vertical direction (figure 9); and a lift cord (21) passing through each of said plurality of slats; 3each slat of said plurality of slats comprising: a slat body (11) including opposed first (top face) and second (bottom face) faces extending in a longitudinal direction (modified figure 7) of said slat body between first and second lateral ends of said slat body (modified figure 7) and in a crosswise direction of said slat body between first and second edges of said slat body (modified figure 7), said first and second faces being spaced apart from each other in a thickness direction of said slat body (figure 8); a route wall (modified figure 7) at least partially recessed relative to at least one of said first face or said second face in said thickness direction of said slat body such that said route wall defines at least one recess (area formed by route wall) along said at least one of said first face or said second face of said slat body, said route wall further defining a through-hole between said first and second faces for passing said lift cord (21) through said slat body; wherein: said at least one recess is enlarged relative to said through-hole in at least one of said longitudinal direction or said cross-wise direction (modified figure 7) and a through hole (13) between said first and second faces for passing said lift cord (21)  through said slat body, said 
Smith teaches (figures 6 and 7a) a headrail (200); a bottom rail (figure 7a) spaced apart from said headrail in a vertical direction, with a plurality of slats supported between said headrail and said bottom rail (figure 7a) and the slats extending between said headrail and said bottom rail (figure 7a). It would have been obvious to one of ordinary skill in the art to modify Chou to incorporate the teachings of Smith by adding headrail, and a bottom rail spaced apart in a vertical direction with the slats extending between them. These alterations could be provided for multiple reasons such as but not limited to aesthetic design, or to provide structure to allow the blind to be raised (as non-limiting examples).
With respect to the claim language “selected based on”, the examiner notes that the method of forming an apparatus is not germaine to patentability of apparatus itself. It is also stressed that the applicant does not require that the angle(s) be the same as recited in the claim. Even though product-
MPEP 2113 [R-1] Product-by-Process Claims
PRODUCT-BY-PROCESS CLAIMS ARE NOT LIMITED TO THE MANIPULATIONS OF THE RECITED STEPS, ONLY THE STRUCTURE IMPLIED BY THE STEPS
"[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted) (Claim was directed to a novolac color developer. The process of making the developer was allowed. The difference between the inventive process and the prior art was the addition of metal oxide and carboxylic acid as separate ingredients instead of adding the more expensive pre-reacted metal carboxylate. The product-by-process claim was rejected because the end product, in both the prior art and the allowed process, ends up containing metal carboxylate. The fact that the metal carboxylate is not directly added, but is instead produced in-situ does not change the end product.).
The structure implied by the process steps should be considered when assessing the patentability of product-by-process claims over the prior art, especially where the product can only be defined by the process steps by which the product is made, or where the manufacturing process steps would be expected to impart distinctive structural characteristics to the final product. See, e.g., In re Garnero, 412 F.2d 276, 279, 162 USPQ 221, 223 (CCPA 1979) (holding "interbonded by interfusion" to limit structure of the claimed composite and noting that terms such as "welded," "intermixed," "ground in place," "press fitted," and "etched" are capable of construction as structural limitations.)
ONCE A PRODUCT APPEARING TO BE SUBSTANTIALLY IDENTICAL IS FOUND AND A 35 U.S.C. 102 /103
REJECTION MADE, THE BURDEN SHIFTS TO THE APPLICANT TO SHOW AN UNOBVIOUS DIFFERENCE
"The Patent Office bears a lesser burden of proof in making out a case of prima facie obviousness for product-by-process claims because of their peculiar nature" than when a product is claimed in the conventional fashion. In re Fessmann, 489 F.2d 742, 744, 180 USPQ 324, 326 (CCPA 1974). Once the examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product. In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir. 1983) (The claims were directed to a zeolite manufactured by mixing together various inorganic materials in solution and heating the resultant gel to form a crystalline metal silicate essentially free of alkali metal. The prior art described a process of making a zeolite which, after ion exchange to remove alkali metal, appeared to be "essentially free of alkali metal." The court upheld the rejection because the applicant had not come forward with any evidence that the prior art was not "essentially free of alkali metal" and therefore a different and unobvious product.). Ex parte Gray, 10 USPQ2d 1922 (Bd. Pat. App. & Inter. 1989) (The prior art disclosed human nerve growth factor (b-NGF) isolated from human placental tissue. The claim was directed to b-NGF produced through genetic engineering techniques. The factor produced seemed to be substantially the same whether isolated from tissue or produced through genetic engineering. While the applicant questioned the purity of the prior art factor, no concrete evidence of an unobvious difference was presented. The 

    PNG
    media_image4.png
    823
    771
    media_image4.png
    Greyscale

The examiner believes the rejection above is enough to teach the scope of the claim as recited, however, as an additional/alternative rejection, if for some reason it is found that the modified Chou doesn’t inevitably teach the width “is selected based on a cord diameter”, attention shall be drawn to In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Regarding claim 11, as best understood, modified Chou, Chou teaches (figure 7) that at least one recess defines an outer perimeter (the outer end of the route wall at the surface of the slat defines this); said through-hole defines a perimeter along an inner end (route wall near the cord) of said route wall; and a dimension of said outer perimeter of said at least one recess in said at least one of said longitudinal direction or said cross-wise direction is greater than a corresponding dimension of said perimeter of said through-hole in said at least one said longitudinal direction or said cross- wise direction (diameter is greater at the surface than the inner end near the cord).
Regarding claim 12, as best understood, modified Chou, Chou teaches (figure 7) that the through-hole defines a through-hole length in said crosswise direction of said slat body; and said a recess defines a slot length in said crosswise direction of said slat body that is greater than said through-hole length of said through-hole (figure 7).
Regarding claim 21, as best understood, modified Chou, Smith teaches (figures 12 and 14) the plurality of slats (12a and 14a) are supported in the vertical direction between said head rail (200a) and said bottom rail (bottom of figure 12) via one or more cord ladders (figure 14, both cords combined comprise the cord ladder); and said plurality of slats are configured to be tilted together between the opened and closed positions via manipulation of said one or more cord ladders (figures 14-15).

It would have been obvious to one of ordinary skill in the art at the time to modify Chou to incorporate the teachings of Smith by including a head rail and bottom rail into the assembly. These alterations provide the predictable and expected results of using a head rail for aesthetic appearance and a bottom rail to assist as a weight and/or for pulling all the slats up (for example).
Regarding claim 25, as best understood, Chou as modified by Smith, Chou teaches (figures 7 and 9) the lift cord is configured to pass freely through said through-hole as said bottom rail is raised and lowered relative said head rail (206 is the lifting mechanism which will lift the bottom rail relative to the head rail). Note that ‘pass freely’ as claimed doesn’t necessarily move relative thereto. It passes through and is free since it is flexible and able to be collapsed and extended for example.
Regarding claim 26, as best understood, Chou as modified by Smith, Chou teaches (figure 7) that the lift cord (21) is maintained in a vertically straight orientation as said lift cord passes through each of said plurality of slats (1) and extends between said headrail and said bottom rail (as seen in fig. 7). Note that the claim doesn’t require it be vertically straight when at a maximum tilt.  
Claims 13-15, 23, and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Chou (US PG Pub 20090183843) in view of Smith (US Patent 6557615) as applied above, and further in view of Fonville (US PG Pub 20160312529).
 Regarding claim 13, as best understood, modified Chou, Chou teaches (figure 7) that a first recess defined relative to said first face of said slat body such that said first recess extends in said thickness direction of said slat body between said first face and said through-hole (see modified figure 7). Modified Chou does not teach that least one recess comprises a second recess defined relative to 
Fonville teaches (figure 9) two recesses, with a second recess defined relative to a second (bottom) face of a slat body such that the second recess extends in a thickness direction of the slat body between the second face and a through- hole. It would have been obvious to one of ordinary skill in the art at the time to further modify Chou to incorporate the teachings of Fonville by having and first and second recess on extending in the thickness direction of the slat body, one on the first face and the second on the second face. This alteration provides the predictable and expected result of a recess on each side, into which the cord may abut during tilting of the slats or to reduce weight, or aesthetic appeal as some non-limiting examples.
Regarding claim 14, as best understood, after the modification of claim 13 above, modified Chou teaches (figure 7) the first (top) and second (bottom) recesses are enlarged relative to said through-hole (the through hole is the narrowest portion between the recesses, and the recesses are enlarged as they approach the surface of the slat) such that at least a portion of each of said first and second recesses defines a recessed cord path (along the route walls of either recess) extending outwardly from a perimeter of said through hole in said cross-wise direction for receiving a portion of said lift cord (21).
Regarding claim 15, as best understood, after the modification of claim 13 above, modified Chou teaches (figure 9) that the portion of the lift cord (21) is configured to be received within said recessed cord path when said slat body is oriented relative to said lift cord at the maximum tilt angle (when angled as shown in figure 9, the cord will be received in the defined cord path).
Regarding claim 23, as best understood, modified Chou, Chou teaches (figure 7) that the route walls (modified figure 7) extends radially from an outer end (near the face of the slat) of said route wall to an inner end (near the cord) of said rout wall, with said through-hole being defined at said inner end of said route wall (figure 7); a thickness of said route wall in said thickness direction tapers at a taper 
Regarding claim 27, as best understood, Chou as modified by Smith does not teach that the lift cord is maintained in a vertically straight orientation as said lift cord passes through each of said plurality of slats and extends between said headrail and said bottom rail.
Fonville teaches (figure 9) a lift cord (17) is maintained in a vertically straight orientation as said lift cord passes through each of said plurality of slats (figure 7). It would have been obvious to one of ordinary skill in the art at the time to further modify modified Chou to incorporate the teachings of Fonville by having the lift cord maintained in a vertically straight orientation as it passes through each slat between the headrail and bottom rail. This alteration provides the predictable and expected result of minimizing bending and wear on the cord while in use.
Response to Arguments
Applicant's arguments filed 03/10/2021 regarding claims 1-2, 4, 6-9, and 24-27 [or all argued claims] have been fully considered but they are not persuasive. 
Regarding the argument that Chou in view of Smith fails to disclose the recited "route slot" of claim 1, including that the taper angle of the recited "route wall" is selected "such that said cord at least partially contacts both a first sloped surface of said route wall defining a portion of said first7 recess and a second sloped surface of said route wall defining a portion of said second recess when said slat body is oriented at the maximum tilt angle", it is noted that the method of forming an apparatus is not germaine to patentability of apparatus itself. It is also stressed that the applicant does not require that the angle(s) be the same as recited in the claim.  It is also noted that the phrase claimed “partially contacts both” language can be interpreted with the broadest reasonable interpretation as broader than the applicant may have intended such that the examiner is interpreting it to only require the elements as a grouping be ‘partially’ contacted as described in detail in the rejection above, for example, element a partially contacts elements b and c if element a contacts element b only since the claim requires that element a only need to “partially” contact both and contacting just b is contacting a part of the group of both elements b and c as claimed - suggested language to overcome this interpretation is provided in the rejection above. Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted).Response to Office Action Dated January 15, 2021 
Applicant’s arguments with respect to claim(s) 10-15, 21-23, and 27 have been considered but are moot because the new ground of rejection is not commensurate with the rejection as applied above. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW R SHEPHERD whose telephone number is (571)272-5657.  The examiner can normally be reached on M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katherine Mitchell can be reached on (571) 272-7069.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/M.S./Examiner, Art Unit 3634                                                                                                                                                                                         

/DANIEL P CAHN/Primary Examiner, Art Unit 3634